Case 2:17-cv-09003-JAK-PJW Document 208-10 Filed 06/24/20 Page 1 of 3 Page ID
                                  #:6103




      EXHIBIT 10
6/24/2020                   https://export.amlegal.com/api/export-requests/ca411c6b-c748-49e6-9d2d-23d72c91c378/download/
            Case 2:17-cv-09003-JAK-PJW             Document 208-10 Filed 06/24/20 Page 2 of 3 Page ID
                                                                #:6104
             SEC. 41.40. NOISE DUE TO CONSTRUCTION, EXCAVATION WORK – WHEN
             PROHIBITED.

     (a) No person shall, between the hours of 9:00 P.M. and 7:00 A.M. of the following day, perform any
  construction or repair work of any kind upon, or any excavating for, any building or structure, where any of the
  foregoing entails the use of any power driven drill, riveting machine excavator or any other machine, tool,
  device or equipment which makes loud noises to the disturbance of persons occupying sleeping quarters in any
  dwelling hotel or apartment or other place of residence. In addition, the operation, repair or servicing of
  construction equipment and the job-site delivering of construction materials in such areas shall be prohibited
  during the hours herein specified. Any person who knowingly and wilfully violates the foregoing provision shall
  be deemed guilty of a misdemeanor punishable as elsewhere provided in this Code. (Amended by Ord. No.
  158,587, Eff. 1/29/84.)

     (b) The provisions of Subsection (a) shall not apply to any person who performs the construction, repair or
  excavation work involved pursuant to the express written permission of the Board of Police Commissioners
  through its Executive Director. The Executive Director, on behalf of the Board, may grant this permission, upon
  application in writing, where the work proposed to be done is in the public interest, or where hardship or
  injustice, or unreasonable delay would result from its interruption during the hours mentioned above, or where
  the building or structure involved is devoted or intended to be devoted to a use immediately related to public
  defense. The provisions of this section shall not in any event apply to construction, repair or excavation work
  done within any district zoned for manufacturing or industrial uses under the provisions of Chapter I of this
  Code, nor to emergency work necessitated by any flood, fire or other catastrophe. (Amended by Ord. No.
  178,160, Eff. 2/12/07.)

    (c) (Amended by Ord. No. 166,170, Eff. 9/29/90.) No person, other than an individual homeowner engaged
  in the repair or construction of his single-family dwelling shall perform any construction or repair work of any
  kind upon, or any earth grading for, any building or structure located on land developed with residential
  buildings under the provisions of Chapter I of this Code, or perform such work within 500 feet of land so
  occupied, before 8:00 a.m. or after 6:00 p.m. on any Saturday or national holiday nor at any time on any Sunday.
  In addition, the operation, repair or servicing of construction equipment and the job-site delivering of
  construction materials in such areas shall be prohibited on Saturdays and on Sundays during the hours herein
  specified. The provisions of this subsection shall not apply to persons engaged in the emergency repair of:

               1. Any building or structure.

               2. Earth supporting or endangering any building or structure.

               3. Any public utility.

               4. Any public way or adjacent earth.

    (d) The provisions of Subsection (c) shall not apply to construction work done on the Metro Rail Project and
  the tunnel-station portions of the Los Angeles-Long Beach Rail Project between Sixth to Twelfth Streets,
  provided however that this construction work shall not include the utilization of soldier pile drilling, vibrating
  hammer driving, blasting, or any construction activities that will exceed the ambient noise levels as provided in
  the action of the Police Commission, pursuant to Subsection (b) above, granting a variance for this work. In
  addition, this construction work will be subject to all the conditions of the conditional variance granted by the
  Board through its Executive Director. This section shall have no force or effect upon completion of the
  construction work described here. (Amended by Ord. No. 178,160, Eff. 2/12/07.)

    (e) The provisions of this section shall not apply to construction work done by CALTRANS to repair the
  collapsed sections of the Santa Monica Freeway within a one mile radius of the intersection of Interstate 10 and

https://export.amlegal.com/api/export-requests/ca411c6b-c748-49e6-9d2d-23d72c91c378/download/                               1/2
6/24/2020                 https://export.amlegal.com/api/export-requests/ca411c6b-c748-49e6-9d2d-23d72c91c378/download/
        Case 2:17-cv-09003-JAK-PJW               Document 208-10 Filed 06/24/20 Page 3 of 3 Page ID
  Fairfax Avenue. This section shall have no force and        #:6105
                                                                   effect upon completion of the construction work herein
  described. (Added by Ord. No. 169,669, Eff. 5/13/94.)

    (f) The provisions of this section shall not apply to construction work done by the County of Los Angeles in
  connection with Phases 2 and 3 of Unit 5 of the Hollyhills Storm Drain Project, including the installation of
  temporary bridges and any other structures necessary to regulate or direct traffic because of the storm drain
  construction. Unit 5 construction is within the area bounded by Beverly Boulevard, 3rd Street, La Cienega
  Boulevard and San Vicente Boulevard. Phases 2 and 3 involve several underground concrete structures to be
  built in and around the intersection of La Cienega and San Vicente Boulevards. This section shall have no force
  and effect upon completion of the construction work herein specified. (Added by Ord. No. 172, 091, Eff.
  7/3/98.)

    (g) The provisions of Subsection (c) shall not apply to construction work undertaken from March 31, 2000 to
  August 20, 2000 that must be done prior to the Democratic National Convention, provided however that such
  construction work will be subject to all conditions established by the Los Angeles Police Department Noise
  Enforcement Team, in 1) the downtown area bounded by Union Street on the west, Washington on the south,
  San Pedro on the east, and 101 Freeway on the North, including but not limited to work undertaken in
  compliance with construction permits issued by the Bureau of Engineering, water line
  improvements/installation, sewer construction, fiber optic installation, and street paving or is associated with the
  Convention such as installation and removal of security barriers and fencing and 2) the Windward Plaza area of
  Venice Beach, between 18th Place and Horizon Avenue from the western border of Ocean Front Walk to the
  beach, for the Venice Beach Ocean Front Walk Refurbishment Project under the direction of the City of Los
  Angeles Department of Recreation and Parks Department. This section shall have no force and effect after
  August 20, 2000. (Added by Ord. No. 173,154, Eff. 4/30/00.)

    (h) The provisions of Subsection (c) shall not apply to the construction work done by the City of Los Angeles
  in connection with the portion of the Stone-Hollywood Trunk Line from Stone Canyon Reservoir service area to
  the Hollywood Reservoir service area as part of the Hollywood Water Quality Improvement Project undertaken
  on Pico Boulevard, including all structures and operations necessary for construction and/or to regulate or direct
  traffic due to construction activities. This section shall have no force and effect upon completion of the
  construction work herein specified. (Added by Ord. No. 173,746, Eff. 1/23/01.)

    [(i) None.]

     (j) As determined by the Executive Director of the Board, the provisions of Subsection (c) shall not apply to
  major public works construction by the City of Los Angeles and its proprietary Departments, including all
  structures and operations necessary to regulate or direct traffic due to construction activities. The Board,
  through its Executive Director, pursuant to Subsection (b) will grant a variance for this work and construction
  activities will be subject to all conditions of the variance as granted. Concurrent with the request for a variance,
  the City Department that will conduct the construction work will notify each affected Council district office and
  established Neighborhood Council of projects where proposed Sunday and/or Holiday work will occur.
  (Amended by Ord. No. 178,160, Eff. 2/12/07.)

    (k) Noise Variance Application Fee. Any application to the Board for a noise variance under Subsection (b)
  shall be accompanied by payment of an application fee of $360.00. (Amended by Ord. No. 185,605, Eff.
  7/8/18.)




https://export.amlegal.com/api/export-requests/ca411c6b-c748-49e6-9d2d-23d72c91c378/download/                           2/2
